DETAILED ACTION
This Office Action is in response to the application filed on June 17, 2021. Claims 1-17 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0038679 (“Xiu”), which corresponds to a provisional applications dated September 2018 in view of the level of skill in the art.
With respect to claim 1, Xiu discloses the invention substantially as claimed, including 
A method of decoding an image, the method comprising: 
determining whether a current block is in a bi-directional optical flow (BIO) mode (see ¶¶24, 26, 102, 103, 121-122, 164, 167, describing that BIO is performed for a current block where it is not disabled for that block, i.e., determining whether the current block is in BIO mode); 
calculating gradient information of prediction samples of the current block when the current block is in the BIO mode (see citations with respect to element above and ¶¶102, 112, 116, 190, describing that BIO is performed for a current block when BIO is not disabled and that BIO includes calculating gradient information for the current block, i.e., calculating gradient information of prediction samples of the current block when the current block is in the BIO mode); and 
generating a prediction block of the current block using the calculated gradient information (see ¶¶5, 17, 74, 78, 84, 86, 119, 125-126, 141, 148, describing using the calculated gradients to generate a refined prediction block of the current block), 
wherein the calculating of the gradient information of the prediction samples of the current block includes calculating the gradient information using at least one neighbor sample adjacent to the prediction samples (see Figs. 7 and 10, ¶¶78, 84, 86, 119, 125-126, describing that in order to calculate the gradient of the prediction samples of the current block, the calculation uses its left, right, top, and/or bottom neighbors adjacent to the prediction sample). 
As detailed above, Xiu describes the use of BIO and that it may be disabled or enabled. Xiu does not explicitly state that BIO is a mode. However, one of ordinary skill in the art would have understood BIO to be a “mode” (see, e.g., U.S. Patent Publication Nos. 20200084457, ¶58, U.S. Patent Publication No. 20200107020 ¶176 – each explaining that BIO is a “mode”). Accordingly, to one of skill in the art at the time of filing, it would have been obvious to modify Xiu to describe BIO as “BIO mode” and Xiu in view of the level of skill in the art discloses each and every element of claim 1. 
With respect to claim 2, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 1. Xiu additionally discloses: 
wherein, when the neighbor sample is located outside a region of the current block, a sample value of an integer pixel location closest to the neighbor sample is used as a value of the neighbor sample (see Figs. 7 and 10, ¶¶119, 125, 131, describing that when a neighbor is located outside the region of the current block the integer pixel closest is used as a value of the neighbor). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 1. Xiu additionally discloses: 
wherein the gradient information is calculated in units of subblocks having a predefined size (see ¶¶76, 84, 86, 126, describing refining for a 4x4 block and that the gradient may be calculated for a 6x6 block, i.e., a sub-block having a predefined size). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 8, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 1. Xiu additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode based on a size of the current block (see Abstract, ¶¶24, 105, 122-123, describing that BIO may be disabled based for coding units with small heights).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 1. Xiu additionally discloses: 
A method of encoding an image, the method comprising:
determining whether a current block is in a bi-directional optical flow (BIO) mode  (see citations and arguments with respect to corresponding element of claim 2 above and ¶5, describing that the described methods are methods used in both encoding and decoding);
calculating gradient information of prediction samples of the current block when the current block is in the BIO mode (see citations and arguments with respect to corresponding element of claim 2 above and ¶5, describing that the described methods are methods used in both encoding and decoding); and
generating a prediction block of the current block using the calculated gradient information (see citations and arguments with respect to corresponding element of claim 2 above and ¶5, describing that the described methods are methods used in both encoding and decoding),
wherein the calculating of the gradient information of the prediction samples of the current block includes calculating the gradient information using at least one neighbor sample adjacent to the prediction samples (see citations and arguments with respect to corresponding element of claim 2 above and ¶5, describing that the described methods are methods used in both encoding and decoding).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 9. Xiu additionally discloses: 
wherein, when the neighbor sample is located outside a region of the current block, a sample value of an integer pixel location closest to the neighbor sample is used as a value of the neighbor sample (see citations and arguments with respect to claim 2 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 9. Xiu additionally discloses: 
wherein the gradient information is calculated in units of subblocks having a predefined size  (see citations and arguments with respect to claim 3 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 16, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 9. Xiu additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode based on a size of the current block (see citations and arguments with respect to claim 8 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 9 in computer-readable medium form rather than method form. Xiu discloses that its method may be embodied in software stored on a non-transitory computer-readable medium and executed by a processor (see ¶¶28, 180). Accordingly, the disclosure cited with respect to claim 9 also applies to claim 17.
Claim Rejections - 35 USC § 103
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2021/0203946 (“Sethuramann”), which corresponds to a priority application dated September 13, 2018.
With respect to claim 4, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses each and every element of independent claim 1. 
Xiu does not explicitly disclose wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode, based on a distance between a first reference picture of the current block and a current picture and a distance between a second reference picture of the current block and the current picture.
However, in the same field of endeavor, Sethuramann discloses that it was known to determine whether the block is in BIO mode based on a distance between a first reference picture of the current block and the current picture and a distance between the second reference picture of the current block and the current picture: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode, based on a distance between a first reference picture of the current block and a current picture and a distance between a second reference picture of the current block and the current picture (see Abstract, ¶¶178, 184, 190, describing only applying BIO where a first temporal distance TD0 (the distance between a POC value of a first reference picture of the current block and a current picture) is equal to a second temporal distance TD1 (the distance between a POC value of a second reference picture of the current block and a current picture), i.e., wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode based on a distance between a first reference picture of the current block and a current picture and a distance between a second reference picture of the current block and the current picture).
At the time of filing, one of ordinary skill would have been familiar with ways to determine whether BIO is enabled/disabled and have understood that, as evidenced by Sethuramann, one known way to make such a determination would have been to determine it based on the equality of the temporal distances between the current picture and each reference picture. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the coding system of Xiu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining whether BIO is enabled/disabled for a CU/block based on the equality of the temporal distances between the current picture and each reference picture in the coding system of Xiu as taught by Sethuramann.
With respect to claim 5, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art and Sethuramann discloses all the elements of dependent claim 4. Xiu/Sethuramann additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining that the current block is not in the BIO mode, when the distance between the first reference picture and the current picture and the distance between the second reference picture and the current picture are not the same (see citations and arguments with respect to claim 4 above, describing that BIO is only applied when the temporal distances are equal, i.e., the same – accordingly, when the distances are not the same, the current block is not in BIO mode).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 5.
With respect to claim 12, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 9 and Xiu in view of the level of skill in the art and Sethuramann discloses each and every element of dependent claim 4, the combination of which is incorporated herein. Xiu/Sethuramann additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode, based on a distance between a first reference picture of the current block and a current picture and a distance between a second reference picture of the current block and the current picture  (see citations and arguments with respect to claim 4 above).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 12.
With respect to claim 13, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art and Sethuramann discloses all the elements of dependent claim 12. Xiu/Sethuramann additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining that the current block is not in the BIO mode, when the distance between the first reference picture and the current picture and the distance between the second reference picture and the current picture are not the same  (see citations and arguments with respect to claim 5 above).
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 13.
Claim Rejections - 35 USC § 103
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2021/0021855 (“Li”).
With respect to claim 6, Xiu discloses the invention substantially as claimed. As detailed above, Xiu in view of the level of skill in the art discloses each and every element of independent claim 1. 
Xiu does not explicitly disclose wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode based on a type of a reference picture of the current block.
However, in the same field of endeavor, Li discloses that it was known to determine whether a current block is in BIO mode based on the type of reference picture of the block: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current block is in the BIO mode based on a type of a reference picture of the current block (see ¶¶124, 142, describing that it was known that BIO may only be performed where the first and second reference pictures are not long-term reference images, i.e., it was known to determine whether the current block is in the BIO mode based on the type of reference picture of the current block).
At the time of filing, one of ordinary skill would have been familiar with ways to determine whether BIO is enabled/disabled and have understood that, as evidenced by Li, one known way to make such a determination would have been to determine it based on whether the current block’s reference pictures are short-term reference pictures. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in the coding system of Xiu would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for determining whether the current block is in the BIO mode based on whether the current block’s reference pictures are short-term reference pictures in the coding system of Xiu as taught by Li.
With respect to claim 7, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art and Li discloses all the elements of dependent claim 6. Xiu/Li additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining that the current block is not in the BIO mode, when at least one of a type of a first reference picture of the current block or a type of a second reference picture of the current block is not a short-term reference picture  (see citations and arguments with respect to claim 6 above, describing that it was known that BIO may only be performed where the first and second reference pictures are not long-term reference images, i.e., BIO is only performed when they are short-term reference pictures and is not performed when they are not short-term reference pictures).
The reasons for combining the cited prior art with respect to claims 1 and 6 also apply to claim 7.
With respect to claim 14, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art discloses all the elements of independent claim 9 and Xiu in view of the level of skill in the art and Li discloses each and every element of dependent claim 6, the combination of which is incorporated herein. Xiu/Li additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining whether the current lock is in the BIO mode, based on a type of a reference picture of the current block  (see citations and arguments with respect to claim 6 above).
The reasons for combining the cited prior art with respect to claims 1 and 6 so apply to claim 14.
With respect to claim 15, Xiu discloses the invention substantially as claimed. As described above Xiu in view of the level of skill in the art and Li discloses all the elements of dependent claim 14. Xiu/Li additionally discloses: 
wherein the determining of whether the current block is in the BIO mode includes determining that the current block is not in the BIO mode, when at least one of a type of a first reference picture of the current block or a type of a second reference picture of the current block is not a short-term reference picture  (see citations and arguments with respect to claim 7 above).
The reasons for combining the cited prior art with respect to claims 1 and 6 also apply to claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481